Citation Nr: 0938176	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Propriety of a reduction from a total rating to a 40 
percent rating for bilateral hearing loss, effective from 
February 1, 2006.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Additional evidence was associated with the claims file that 
was not considered in the RO's final consideration of the 
claims in May 2009 and June 2009.  Because the evidence is 
not pertinent and does not have a bearing on the issues on 
appeal, a remand to the RO for a supplemental statement of 
the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304 (2008).


FINDINGS OF FACT

1.  Following an August 2005 VA examination, the RO proposed 
to reduce the rating for service-connected bilateral hearing 
loss, from a total rating to 10 percent.

2.  By a November 2005 rating action, the RO implemented a 
reduction to 10 percent for bilateral hearing loss, effective 
February 1, 2006; the 10 percent rating was changed to 40 
percent by a May 2009 rating action, effective from February 
1, 2006.

3.  A comparison of the medical evidence upon which a total 
disability rating was awarded with the evidence reviewed in 
connection with the rating reduction reflected material 
improvement in service-connected bilateral hearing loss to a 
level of impairment no higher than that accounted for by the 
40 percent rating.

4.  It is not shown that the Veteran served in the Republic 
of Vietnam or was exposed to an herbicide agent during active 
military service.

5.  The Veteran does not have prostate cancer that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The reduction of the total rating to a 40 percent rating 
for bilateral hearing loss was proper.  38 U.S.C.A. §§ 1155, 
5112 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  The Veteran does not have prostate cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reduction of Hearing Loss Rating

By way of background, the Veteran was awarded service 
connection for bilateral hearing loss in July 2002.  The RO 
assigned a noncompensable (zero percent) rating effective 
March 8, 2002.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The Board notes that 38 C.F.R. § 4.85(c) provides that Table 
VIa will be used when an examiner certifies that use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.

When the RO awarded service connection in July 2002, it 
relied on a June 2002 VA audiological examination report.  
Audiometric testing at that examination showed a puretone 
threshold average of 58.75 for the right ear and 58.75 for 
the left ear.  The Maryland CNC speech recognition score was 
100 percent for the right ear and 96 percent for the left 
ear.  Based on those results with the utilization of Table 
VI, the Veteran had level II hearing impairment in the right 
ear and level III hearing impairment in the left ear.  
Applying the results to Table VII, a noncompensable rating 
would be warranted for the level of hearing impairment 
evidenced at the June 2002 VA examination.

After the Veteran submitted an audiogram from private 
audiologist C.A.F., dated in April 2003, the RO increased the 
rating for hearing loss to 90 percent, effective May 16, 
2003.  The April 2003 audiogram appeared to show a puretone 
threshold average of 100 for the right ear and 107.50 for the 
left ear.  Although C.A.F. made a notation of "Maryland 
CNC," the exact speech recognition score is unclear from the 
report.  The RO utilized the puretone threshold averages 
only.  Based on those results with the utilization of Table 
VIa, the Veteran had level X hearing impairment in the right 
ear and level XI hearing impairment in the left ear.  
Applying the results to Table VII, a 90 percent rating would 
be warranted for the level of hearing impairment evidenced by 
the April 2003 private audiogram.

By an August 2004 rating action, the RO proposed to reduce 
the Veteran's evaluation of hearing loss to zero percent from 
90 percent after he failed to report to a VA examination.  
Before the reduction was implemented, the Veteran submitted 
another audiogram from C.A.F., dated in September 2004.  
Based on this audiogram, the RO did not effectuate the 
reduction; rather, by a November 2004 rating decision, it 
increased the evaluation to a total (100 percent) schedular 
rating for hearing loss, effective from July 30, 2004.  The 
September 2004 audiogram appeared to show puretone threshold 
averages of greater than 120 for both the right and left ear.  
The Veteran's speech recognition score could not be tested 
according to C.A.F.  The RO utilized the puretone threshold 
averages only.  Based on those results with the utilization 
of Table VIa, the Veteran had level XI hearing impairment in 
both ears.  Applying the results to Table VII, a 100 percent 
rating would be warranted for the level of hearing impairment 
shown by the September 2004 private audiogram.

After a VA audiological examination was conducted in August 
2005, the RO proposed to reduce the total rating for hearing 
loss to 10 percent.  The Veteran was notified of the RO's 
intent to reduce the assigned rating by a letter also dated 
in August 2005.  By a November 2005 rating decision, the RO 
implemented the reduction.

The August 2005 letter notifying the Veteran of the proposed 
reduction afforded him the opportunity for a hearing and he 
was given 60 days in which to submit additional evidence to 
show why his compensation payments should be continued at 
their present level.  See 38 C.F.R. § 3.105(e) and § 3.105(i) 
(2008).  The Veteran did not request a hearing or submit 
additional medical evidence in response to the letter.  The 
Veteran and his former representative did submit statements 
indicating that they thought the reduction was improper.  
Given this chronology of events, the Board finds that the RO 
complied with the procedures required under 38 C.F.R. 
§ 3.105(e) for reducing the Veteran's disability rating by 
notifying him of his rights and giving him an opportunity for 
a hearing and time to respond.

Because bilateral hearing loss was not evaluated as totally 
disabling for a long period of time (five years or more), the 
provisions pertaining to reductions of stabilized evaluations 
are not applicable.  See 38 C.F.R. § 3.344(c) (2008).  
However, because there was a reduction of a total disability 
rating, the provisions of 38 C.F.R. § 3.343(a) are 
applicable.  That section provides that total disability 
ratings, when warranted by the severity of the condition and 
not granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen that precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).

The August 2005 VA examination report, on which the November 
2005 reduction was primarily based, included a statement from 
a VA audiologist, D.L.C., that the examination was not 
completed because of inconsistent responses to speech and 
pure tone testing.  D.L.C. stated that the Veteran had normal 
immittance results, including normal contralateral acoustic 
reflexes bilaterally ranging from 95 to 100 decibels.  D.L.C. 
gave the opinion that it was not possible to have reflexes 
present lower than the admitted thresholds.  D.L.C. concluded 
that the thresholds obtained C.A.F.'s audiogram appeared to 
be exaggerated.  D.L.C. went on to say that the compensation 
examination was not completed due to clinical inconsistencies 
and that the best estimate of the Veteran's hearing abilities 
would be consistent with the previous testing at the Omaha 
VAMC in 2002.  D.L.C. stated that the testing by C.A.F. in 
2004 would not be consistent with immittance results.  D.L.C. 
reiterated that the best estimate of true organic thresholds 
would be the test done in June 2002 and those results were 
entered to be used for rating purposes.  The Chief of the 
Audiology and Speech and Pathology Department at the Omaha 
VAMC stated that any further testing should only be done by 
the Audiology staff.

In February 2008, the Board concluded that the reduction to 
10 percent was proper based on the evidence contained in the 
August 2005 VA examination report and denied the Veteran's 
appeal.  The Veteran then filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, the Veteran's representative and VA General Counsel 
filed a joint motion for remand.  The Court granted the joint 
motion by a July 2008 order and remanded the case to the 
Board for further action.

The July 2008 joint motion noted that the August 2005 VA 
examination report did not contain clinical findings 
regarding the level of disability of the Veteran's bilateral 
hearing loss.  The joint motion suggested that an additional 
examination may be needed to assess whether there has indeed 
been material improvement in the Veteran's level of hearing 
so as to warrant a rating reduction under 38 C.F.R. § 3.343.  
Although the Board must generally focus on the evidence 
available to the RO at the time a reduction is effectuated 
when it considers the propriety of a reduction, post-
reduction medical evidence may be considered in the context 
of evaluating whether a disability has demonstrated the 
requisite level of improvement.  Accordingly, in November 
2008, the Board remanded the claim so that the Veteran could 
be scheduled for an additional VA audiological examination to 
determine whether there has been material improvement of his 
bilateral hearing loss.

Pursuant to the Board's remand, the Veteran underwent VA 
audiological examination in February 2009.  D.L.C. conducted 
the examination.  Puretone threshold averages were 83.75 for 
the right ear and 83.25 for the left ear.  The Maryland CNC 
speech recognition score could not be tested for the right 
ear and was 20 percent for the left ear.  D.L.C. noted that 
ipsilateral and contralateral acoustic reflexes were present 
in both ears and there was no acoustic reflex decay.  Those 
results did not agree with the puretone thresholds obtained 
at the examination.  D.L.C. stated that the results from the 
examination were consistent with C.A.F.'s findings, but there 
continued to be some discrepancy between acoustic reflex 
testing and puretone testing.  D.L.C. diagnosed the Veteran 
with profound sensorineural hearing loss in the right ear and 
severe to profound sensorineural hearing loss in the left 
ear.  In view of the discrepancies, D.L.C. recommended that 
an "ABR" test be administered.

In March 2009, additional audiometric testing was conducted.  
Puretone threshold averages were 78.75 for the right ear and 
77.50 for the left ear.  Speech recognition scores were 
considered too unreliable to score.  In an amended report 
D.L.C. stated that the March 2009 results are a better 
estimate of the Veteran's true organic threshold.  D.L.C. 
also recommended that the Veteran be evaluated only on the 
puretone average score because reliable speech recognition 
scores could not be obtained.  See 38 C.F.R. § 4.85(c).  
After ABR testing was conducted later in March 2009, D.L.C. 
issued an additional opinion report, dated in April 2009.  
D.L.C. stated that ABR testing was consistent with a severe 
sensorineural hearing loss for both ears.  He reiterated that 
the March 2009 thresholds are the best estimate of the 
Veteran's true organic hearing to date.  Based on the 
puretone threshold averages from March 2009, with the 
utilization of Table VIa, the Veteran has level VII hearing 
impairment in both ears.  Applying the results to Table VII, 
a 40 percent rating is warranted for the level of hearing 
impairment shown by the March 2009 audiometric testing.

Regarding the less severe test results compared with the 
results from the September 2004 private audiogram on which 
the total rating was based, D.L.C. stated that there was some 
material improvement of the Veteran's hearing loss.  D.L.C. 
also felt that there was a significant decrease in hearing 
since the June 2002 VA examination.  He stated that the 
difference was probably the result of the different 
examiners' instructions to the Veteran and the Veteran's 
cooperation on the day of each evaluation.  D.L.C. found that 
the question was not one of material improvement; rather, for 
whatever reason, the Veteran performed better and "learned" 
to respond at levels close to his actual organic hearing 
loss.  

In May 2009, based on the additional evidence, the RO 
continued the reduction of the evaluation of the Veteran's 
hearing loss, but reduced the rating to 40 percent instead of 
the initially proposed 10 percent.  The reduction was made 
effective February 1, 2006.

In consideration of the evidence, the Board finds that the 
Veteran's bilateral hearing loss has materially improved.  
Based on the additional testing and medical opinion evidence 
from February 2009 to April 2009, the Veteran's hearing has 
improved, but not to the level previously thought by D.L.C. 
in August 2005.  Thus, a reduction to 40 percent rather than 
10 percent is appropriate.  D.L.C. explained that the 
material improvement was likely the result of the Veteran's 
better performance during the audiometric testing after the 
September 2004 test conducted by C.A.F.  D.L.C.'s report is 
persuasive because he reviewed the claims file, including all 
prior audiological test results, and his conclusions have 
support in the record.  He explained why the more severe test 
results were not possible given the Veteran's acoustic reflex 
responses.  Additionally, there is no indication that the 
Veteran attained improvement under other than ordinary 
conditions of life, i.e., the symptoms were not brought under 
control by prolonged rest or by a regimen that precludes 
work.  In fact, the improvement was shown to be the result of 
better performance during testing.  Therefore, the material 
improvement satisfies the provisions of 38 C.F.R. § 3.343.

In June 2009, the Veteran stated that speech discrimination 
scores of zero should be used when evaluating his hearing 
loss, and not solely the puretone threshold averages.  The 
Board finds that utilizing Table VIa in order to determine 
the numeric designation of hearing impairment based only on 
puretone threshold averages is appropriate in the Veteran's 
case, because D.L.C. stated that reliable speech 
discrimination scores could not be obtained and he 
recommended the use of only puretone threshold averages for 
evaluating the Veteran's hearing loss.  Accordingly, use of 
Table VIa is appropriate for evaluating hearing loss in light 
of D.L.C.'s comments.  See 38 C.F.R. § 4.85(c).

In view of the less severe findings and material improvement 
shown by the March 2009 audiometric testing compared to the 
findings reflected in the September 2004 private examination, 
the RO's reduction is warranted; that is, no more than a 40 
percent level of disability was demonstrated.  Therefore, the 
reduction to 40 percent for bilateral hearing loss was 
proper.

(The Board notes that the effective date of a reduction under 
38 C.F.R. § 3.105(e) shall be the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e) and 
§ 3.105(i)(2)(i).  In this case, the RO established an 
effective date of February 1, 2006 for the 40 percent rating.  
However, given that the Veteran was notified of the initial 
implementation of the reduction on November 10, 2005, the 
proper effective date is January 31, 2006, which is the last 
day of the month in which the 60-day period expired.  The 
Board does not find that such a miscalculation renders the 
reduction rating void ab initio.  See VAOPGCPREC 31-97 (Aug. 
29, 1997); cf. Hayes v. Brown, 9 Vet. App. 67 (1996); 
Kitchens v. Brown, 7 Vet. App. 320 (1995).)

II. Service Connection for Prostate Cancer

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for prostate 
cancer has been accomplished.  Through a December 2007 notice 
letter, the RO notified the Veteran of the information and 
evidence needed to substantiate his claim of service 
connection, including on a presumptive basis resulting from 
exposure to herbicide agents.  The December 2007 letter 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the December 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with this 
claim of service connection.  The Veteran's service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Grand Island and Omaha, Nebraska.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his service 
connection claim that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.  The Board notes that a VA examination was not 
provided in connection with the Veteran's prostate cancer 
claim.  As detailed in the analysis section, the Board finds 
that a remand for a medical examination or opinion is not 
warranted because one is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as malignant tumors, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, such as 
prostate cancer, are presumed to be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of the disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.309(e) (2008).  (In this 
context, the term "herbicide agent" is defined as a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2008).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  See, e.g., Combee v. 
Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

A review of the post-service medical records reveals that the 
Veteran was seen for an elevated prostate-specific antigen 
test at the Grand Island VAMC in November 2007.  Prostate 
cancer was identified in December 2007.  Thus, the evidence 
establishes the existence of the claimed disability.

The Veteran contends that his prostate cancer is the result 
of defoliant sprays associated with Agent Orange.  He has not 
provided more specific information regarding his contention.

The evidence of record does not show that the Veteran served 
in the Republic of Vietnam during his active military 
service.  Service treatment records contain entries showing 
treatment in 1966 at Amarillo Air Force Base in Texas.  
Subsequent entries in 1967 through 1970 show treatment at 
Altus Air Force Base in Oklahoma.  The Veteran's DD-214 shows 
no foreign service.  In January 2008, the National Personnel 
Records Center informed VA that there is no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam.  Notably, on an application for benefits submitted 
in March 2002 in connection with another claim, the Veteran 
checked the box "no," when asked if he ever served in 
Vietnam.  Given this information, the Board finds that it is 
not shown that the Veteran served in Vietnam.  Therefore, the 
provisions of 38 C.F.R. § 3.309(e) are not applicable.  See 
38 C.F.R. § 3.307(a)(6).  Thus, although the Veteran has a 
listed disease associated with herbicide exposure, service 
connection is not warranted for prostate cancer on a 
presumptive basis for lack of service in Vietnam.

Even though the presumptive provisions pertaining to 
herbicide exposure are not applicable, service connection may 
still be warranted if the evidence shows that the Veteran's 
prostate cancer is related to actual exposure to herbicide 
agents or is otherwise related to his military service.  

The Veteran's service records are negative for references to 
exposure to defoliants or Agent Orange.  Other than his one 
statement, the Veteran has not provided any evidence that he 
was actually exposed to defoliants or Agent Orange.  The 
Board does not find his statement alone is sufficient 
evidence to establish in-service exposure to an herbicide 
agent.  The Veteran has not indicated in what manner he was 
exposed to defoliants or Agent Orange, or provided any 
information that herbicide agents were used by the military 
at Amarillo or Altus Air Force Base.  Notably, on the March 
2002 application for benefits, the Veteran checked the box 
"no," when asked if he was ever exposed to Agent Orange or 
other herbicides.  Given this information, the Board finds 
that it is not shown that the Veteran was exposed to an 
herbicide agent during active military service.  In addition, 
the Veteran's service treatment records are negative for a 
diagnosis of prostate cancer or any other reference to a 
complaint of, or treatment for, a prostate condition.  The 
genitourinary portion of his July 1970 separation examination 
was normal.  Thus, the evidence does not establish the 
existence of an in-service injury, disease, or event that 
possibly relates to prostate cancer.

Although the evidence establishes the existence of a current 
disability, without sufficient evidence linking the 
disability to military service, the requirements for service 
connection are not met.  None of the VA treatment providers 
has indicated that the Veteran's prostate cancer is related 
to his military service and the Veteran has not pointed to 
any competent medical evidence that provides such a link.  
The Veteran's own lay opinion linking his prostate cancer to 
military service is not probative because there is no 
indication that he has the appropriate medical training or 
expertise to provide a probative opinion on a medical 
matter-such as the etiology of his prostate cancer.  A 
remand for a VA medical examination is not warranted because 
one is not necessary to decide the claim and one is not 
required when the evidence shows only a current disability.  
Therefore, the Board finds that the Veteran does not have 
prostate cancer that is attributable to his active military 
service.  Consequently, service connection is not warranted 
for prostate cancer on a direct basis.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304; Combee, 34 F.3d at 1044-
45.

Additionally, the Board notes that there is no objective 
evidence that a malignant tumor affecting the prostate 
manifested itself to a compensable degree within one year of 
the Veteran's separation from military service.  As noted 
above, a tumor was first identified in December 2007, which 
was over 27 years after service.  Thus, service connection is 
not warranted for prostate cancer on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for prostate cancer must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The rating reduction for bilateral hearing loss to 40 percent 
was proper; the appeal of this issue is denied.

Service connection for prostate cancer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


